DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on July 30, 2019. These drawings are accepted.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2019/0131076 to Fukumura in view of US Publication 2019/0037696 to Yamada et al. (hereinafter Yamada).
Claim 1
Fukumura (FIG. 6-7, 14-15) discloses a multilayer capacitor, comprising: 
a body (12) including a stack structure of a plurality of dielectric layers (14), and a plurality of internal electrodes (16) stacked with the dielectric layers (14) interposed therebetween; 
a stress alleviation portion (30) disposed on at least one surface among surfaces of the body (12); and 
an external electrode (24a) disposed on an external portion of the body (12) and connected to the internal electrodes (16a), 
wherein the stress alleviation portion (30) includes a first resin layer (34a; paragraph 117-119, 100-101), adjacent to the body (12), as recited in claim 1.

Yamada (FIG. 2) teaches wherein a stress alleviation portion (31, 32) includes a first resin layer (31, paragraph 50, 55, 71-72) adjacent to a body (20, paragraph 50), and a second resin layer (32, paragraph 63) covering the first resin layer (31) and including a filler (paragraph 63) dispersed in a resin of the second resin layer (32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Yamada with Fukumura to incorporate a multi-layer resin layer arrangement as taught by Yamada as the insulating resin layer of Fukumura and thereby have the stress alleviation portion include a first resin layer adjacent to the body, and a second resin layer covering the first resin layer and including a filler dispersed in a resin of the second resin layer, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for controlling the Young’s modulus of the first resin layer (Yamada paragraph 56) and having a second resin layer with a larger amount of filler (paragraph 63) to reduce vibration (paragraph 57) in a stress alleviation portion that reduces the occurrence of cracks due to impact or bending stress (Fukumura paragraph 100) with excellent heat resistance, moisture resistance, and adhesiveness (paragraph 101).
Claim 2
Fukumura with Yamada teaches the multilayer capacitor of claim 1, wherein the stress alleviation portion (Fukumura 30 in view of Yamada, as above) is disposed on at least one of two opposing surfaces of the body (Fukumura 12) opposing each other in a layering direction of the plurality of dielectric layers (14; FIG. 14: 30a-34a-30b and 30c-34b-30d).
Claim 3

Claim 4
Fukumura with Yamada teaches the multilayer capacitor of claim 2, wherein the stress alleviation portion (Fukumura 30 in view of Yamada, as above) is disposed on only one of the two opposing surfaces (Fukumura FIG. 6: 30a-34a-30b).
Claim 5
Fukumura with Yamada teaches the multilayer capacitor of claim 2, wherein the stress alleviation portion (Fukumura 30 in view of Yamada, as above) covers at least a portion of a side surface of the body (Fukumura 12) connecting the two opposing surfaces and through which the internal electrodes are not exposed (Fukumura FIG. 6: 30a-34a-30b).
Claim 6
Fukumura with Yamada teaches the multilayer capacitor of claim 1, wherein the external electrode (Fukumura 24a) has a multilayer electrode structure, and includes a metal layer (26a, paragraph 75, 78) adjacent to the body (12) and a conductive resin layer (28a, paragraph 73, 88) covering the metal layer (26a).
Claim 7
Fukumura with Yamada teaches the multilayer capacitor of claim 6, wherein the conductive resin layer (Fukumura 28a) includes metal particles dispersed in a resin of the conductive resin layer (28a; paragraph 90-91).
Claim 8

Claim 9
Fukumura with Yamada teaches the multilayer capacitor of claim 8, wherein the metal layer (Fukumura 26a) is a sintered body formed of a conductive paste (paragraph 78).
Claim 10
Fukumura with Yamada teaches the multilayer capacitor of claim 6, wherein the first resin layer (of Fukumura 30 in view of Yamada, as above) extends to a region between the metal layer (Fukumura 26a) and the conductive resin layer (28a; Fukumura FIG. 7).
Claim 11
Fukumura with Yamada teaches the multilayer capacitor of claim 6, wherein the second resin layer (of Fukumura 30 in view of Yamada, as above) extends to a region between the metal layer (Fukumura 26a) and the conductive resin layer (28a; Fukumura FIG. 7).
Claim 12
Fukumura with Yamada teaches the multilayer capacitor of claim 6, wherein the first and second resin layers (of Fukumura 30 in view of Yamada, as above) both extend to a region between the metal layer (Fukumura 26a) and the conductive resin layer (28a; Fukumura FIG. 7).
Claim 13
Fukumura with Yamada teaches the multilayer capacitor of claim 6, wherein the conductive resin layer (Fukumura 28a) covers the second resin layer (of Fukumura 30 in view of Yamada, as above; Fukumura FIG. 7).
Claim 14

Claim 15
Fukumura with Yamada teaches the multilayer capacitor of claim 14, wherein, among the multilayer structure of the first resin layer (Yamada 31 of Fukumura 30 in view of Yamada, as above), a first layer (of Yamada 31) disposed closer to the body has an elasticity higher than an elasticity of a second layer disposed on the first layer (Yamada paragraph 72).
Claim 16
Fukumura with Yamada teaches the multilayer capacitor of claim 1, wherein the filler included in the second resin layer (Yamada 32 of Fukumura 30 in view of Yamada, as above) is an inorganic filler (Yamada paragraph 63).
Claim 17
Fukumura with Yamada teaches the multilayer capacitor of claim 16, wherein the inorganic filler includes SiO2 or Al2O3 (of Yamada 32: paragraph 63).
Claim 18
Fukumura with Yamada teaches the multilayer capacitor of claim 1, wherein the multilayer capacitor includes a second external electrode (Fukumura 24b) spaced apart from the external electrode (24a) on the external portion of the body (12) and connected to internal electrodes (16b) of the plurality of internal electrodes (16), and the stress alleviation portion (Fukumura 30 in view of Yamada, as above) is disposed to fill a space between the external electrode (Fukumura 24a) and the second external electrode (24b) on the at least one surface of the body (12) and to contact each of the external electrode (24a) and the second external electrode (24b; FIG. 6-7).
Claim 19

a body (12) including a plurality of dielectric layers (14), and pluralities of first and second internal electrodes (16a-16b) alternately stacked with the dielectric layers (14) interposed therebetween; 
first and second external electrodes (24a-24b) spaced apart from each other on external portions of the body (12) and connected to the first (16a) and second (16b) internal electrodes, respectively; and 
a stress alleviation portion (30) disposed between the first and second external electrodes (24a-24b) on at least one surface of the body (12),
wherein the stress alleviation portion (30) includes a first resin layer (34a; paragraph 117-119, 100-101) adjacent to the body (12), as recited in claim 19.
Fukumura does not expressly disclose wherein the stress alleviation portion includes a second resin layer covering the first resin layer and including a filler dispersed in a resin of the second resin layer, as recited in claim 19.
Yamada (FIG. 2) teaches wherein a stress alleviation portion (31, 32) includes a first resin layer (31, paragraph 50, 55) adjacent to a body (20, paragraph 50), and a second resin layer (32, paragraph 63) covering the first resin layer (31) and including a filler (paragraph 63) dispersed in a resin of the second resin layer (32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Yamada with Fukumura to incorporate a two layer resin layer arrangement as taught by Yamada as the insulating resin layer of Fukumura and thereby have the stress alleviation portion include a first resin layer adjacent to the body, and a second resin layer covering the first resin layer and including a filler dispersed in a resin of the second resin layer, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of 
Claim 20
Fukumura with Yamada teaches the multilayer capacitor of claim 19, wherein the stress alleviation portion (Fukumura 30 in view of Yamada, as above) extends between the first and second external electrodes (Fukumura 24a-24b) to contact each of the first and second external electrodes (24a-24b; FIG. 6-7).
Claim 21
Fukumura with Yamada teaches the multilayer capacitor of claim 20, wherein the stress alleviation portion (Fukumura 30 in view of Yamada, as above) extends between at least a part of the first external electrode (Fukumura 24a) and the external portion of the body (12) having the first external electrode (24a) disposed thereon, and between at least a part of the second external electrode (24b) and the external portion of the body (12) having the second external electrode disposed thereon (FIG. 7).
Claim 22
Fukumura with Yamada teaches the multilayer capacitor of claim 20, wherein each of the first and second external electrodes (Fukumura 24a-24b) includes a metal layer (26a-26b, paragraph 75, 78) adjacent to the body (12) and a conductive resin layer (28a-28b, paragraph 73, 88) covering the metal layer (26a-26b), and the stress alleviation portion (Fukumura 30 in view of Yamada, as above) extends between the metal layer (Fukumura 26a-26b) and the conductive resin layer (28a-28b) of each of the first and second external electrodes (24a-24b; FIG. 7).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 10192685 (see, e.g., FIG. 12); US 20210074481 (see, e.g., FIG. 2); US 20210065986 (see, e.g., FIG. 2); US 20210065985 (see, e.g., FIG. 2); US 10192684 (see, e.g., FIG. 3-4); and US 20180144864 (see, e.g., FIG. 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN MILAKOVICH whose telephone number is (571) 270-3087. The examiner can normally be reached on Monday - Friday 9:00 AM - 5:00 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHAN MILAKOVICH/Primary Examiner, Art Unit 2848